Case 4:21-cr-10003-KMM Document 35 Entered on FLSD Docket 08/10/2021 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 21-cr-10003-MOORE



   UNITED STATES OF AMERICA,

   vs.

   ANTHONY LOUIS CARDONA,

          Defendant.
                                              /

                REPORT AND RECOMMENDATION ON CHANGE OF PLEA

          THIS CAUSE was before the Court following an Order of Reference to conduct a

   proceeding for acceptance of a guilty plea by Defendant Anthony Louis Cardona in this case.

   Based upon the change of plea hearing conducted on August 10, 2021, the undersigned makes

   the following findings, and recommends that the guilty plea be accepted.

   1.      This Court advised Defendant of his right to have these proceedings conducted by the

   District Judge assigned to the case, and that this Court was conducting the change of plea hearing

   pursuant to an Order of Reference from the District Court. This Court further advised Defendant

   that the District Judge assigned to this case would be the sentencing judge and would make all

   findings and rulings concerning Defendant=s sentence. This Court advised Defendant that he did

   not have to permit the undersigned United States Magistrate Judge to conduct this hearing and

   could request that the change of plea hearing be conducted by the District Judge assigned to the

   case. Defendant, Defendant=s attorney and the Assistant United States Attorney all consented on

   the record to this Court conducting the change of plea hearing.




                                                   1
Case 4:21-cr-10003-KMM Document 35 Entered on FLSD Docket 08/10/2021 Page 2 of 4



   2.      The Court also advised Defendant of his right to appear at the plea hearing in person.

   Defendant waived his right to appear in person. Defendant, Defendant=s attorney and the Assistant

   United States Attorney all consented to proceed by videoconference. Counsel supported his

   position that the change of plea should not be delayed by proffering that Defendant had been in

   custody for approximately eight months and would be prejudiced by a delay in proceedings for

   a date uncertain to have the hearing conducted in person. Pursuant to the Administrative Orders

   of this Court, specifically, 2020-95 and 2021-20, I find that Defendant’s guilty plea could not be

   further delayed without serious harm to the interests of justice.

   3.      This Court conducted a plea colloquy in accordance with the outline set forth in the Bench

   Book for District Judges, and in accordance with Fed. R. Crim. P. 11.

   4.      Defendant pled guilty to the Indictment which charges him with possession of child

   pornography, in violation of Title 18, United States Code Section, Section 2252(a)(4)(B). The

   Court advised Defendant that maximum sentence that may be imposed is a sentence of: (a) twenty

   years imprisonment; (b) followed by up to five years of supervised release; (c) a fine of up to

   $250,000; and (d) a mandatory special assessment of $100.00. Defendant was also advised of

   the possibility of restitution and forfeiture, as well as removal from the United States. Defendant

   acknowledged that he understood the possible maximum penalties that could be imposed in the

   case.

   5.      To set forth the factual basis for the entry of the plea, the Government proffered the facts

   it would have established at trial. The Government established all the essential elements of the

   crimes to which Defendant is pleading guilty. Defendant acknowledged that the facts proffered

   by the Government were accurate, and defense counsel agreed that the proffer satisfied all

   elements of the crime charged.

                                                    2
Case 4:21-cr-10003-KMM Document 35 Entered on FLSD Docket 08/10/2021 Page 3 of 4




   6.      Defendant acknowledged that he is satisfied with his attorney and that he has had a full

   opportunity to discuss all facets of his case with him.

   7.      Based upon all of the foregoing and the plea colloquy conducted by this Court, the

   undersigned finds that Defendant is fully competent and capable of entering an informed plea,

   that Defendant is aware of the nature of the charges and the consequences of the plea, and that

   the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact

   containing each of the essential elements of the offenses.

   8.      Therefore, the undersigned recommends that Defendant be found to have freely and

   voluntarily entered his guilty plea to the Indictment filed in this case, and that Defendant be

   adjudicated guilty of the offense of possession of child pornography.

          9.       A pre-sentence investigation report is being prepared for the District Court by the

   United States Probation Office. The undersigned recommends that a sentencing hearing be set,

   by separate order.

         The parties will have fourteen calendar days from the date of service of this Report and

   Recommendation within which to file written objections, if any, for consideration by the United

   States District Judge. Pursuant to Fed. R. Crim. P. 59(b), Eleventh Circuit Rule 3-1, and

   accompanying Internal Operating Procedure 3, the parties are hereby notified that failure to

   object in accordance with 28 U.S.C. § 636(b)(1) waives the right to challenge on appeal the District




                                                    3
Case 4:21-cr-10003-KMM Document 35 Entered on FLSD Docket 08/10/2021 Page 4 of 4


   Court’s order based on unobjected-to factual and legal conclusions. See Thomas v. Arn, 474 U.S.

   140 (1985).


  DONE AND SUBMITTED in Chambers at Miami, Florida, this 10th day of August, 2021.



                                                     LAUREN F. LOUIS
                                                     UNITED STATES MAGISTRATE JUDGE


  cc:    The Honorable K. Michael Moore
         Counsel of record




                                                 4
